DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 61, line 24 of the specification as filed; or see paragraph [0240] of the pre-grant publication). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
3.	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
4.	Claims 3-5, 17 and 25 are objected to because of the following informalities:
Claim 3, lines 2-3: “capture of DNA library molecules from the library by targeting one or more target transcripts” should be changed to “capturing DNA library molecules from the library by targeting one or more target transcripts” for more clarity and consistency (because step a) is an active step).
Claim 4, line 2: “capture comprises” should be changed to “capturing[[e]] comprises” for more clarity
Claim 5, line 2: “capture comprises” should be changed to “capturing[[e]] comprises” for more clarity
Claim 17, line 2: “capture comprises” should be changed to “capturing[[e]] comprises” for more clarity
Claim 25, line 2: “capture comprises” should be changed to “capturing[[e]] comprises” for more clarity
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 3-5, 9, 13, 16-17, 25, 32-33, 35, 38-39, 41, 43, 54-55 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1).	Claim 1 recites a step of “capturing DNA library molecules” (see line 2, emphasis provided), but specifies that one of the ways of such capturing is performed by targeting “target transcripts” which are RNA molecules.  Thus, it is unclear whether the library molecules to be captured are DNA or RNA molecules.  Claims 3-5, 9, 13, 16-17, 25, 32-33, 35, 38-39, 41, 43, 54-55 and 58, each of which depends from claim 1, are also rejected for the same reason.
(2).	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation in lines 1-3, and the claim also recites a narrower statement of the range/limitation in lines 5-9 following the term “preferably” (see line 4). The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.  Claims 3-5, 9, 13, 16-17, 25, 32-33, 35, 38-39, 41, 43, 54-55 and 58, each of which depends from claim 1, are also rejected for the same reason.
	In addition, claim 5 recites the term “preferably” in lines 4 and 29, as well as the term “more preferably” in line 10.  Claim 9 recites the term “preferably” in line 4 and the term “more preferably” in lines 5 and 7.  Claim 13 recites the term “preferably” in line 2.  Claim 17 recites the term “preferably” in line 5 and the term “more preferably” in lines 9 and 12.  Claim 25 recites the term “preferably” in line 4 and the term “more preferably” in line 9.  Claim 33 recites the term “preferably” in line 5.  Claim 35 recites the term “preferably” in line 5.  Claim 39 recites the term “preferably” in the last line.  Claim 41 recites the term “preferably” in line 12.  Claim 43 recites the term “preferably” in line 14.  Since each of these claims includes both a broad recitation/range and a narrower recitation/range (separated by the term “preferably” or “more preferably”), they are further rejected for such indefinite claim languages.

7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claim 58 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 58, dependent from claim 32, recites “wherein enriching, isolating or separating library molecules comprises the method according to claim 1”.  Since claim 32 depends from claim 1, “enriching, isolating or separating library molecules” in the method of claim 32 would necessarily comprise “the method according to claim 1”.  Thus, the wherein clause in claim 58 does not impose any further limitation over claim 32.  Accordingly, claim 58 is of improper dependent form for failing to further limit the subject matter of the claim (i.e., claim 32) upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
11.	Claims 1, 4-5, 16-17 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (EMBO J. 2013, 32:2029-2038).
Regarding claim 1
Sun et al. teach a method of enriching barcoded constructs from a sequence library generated from a plurality of cells comprising capturing DNA library molecules from the library (e.g., library of RT-PCR (i.e., first PCR) products) by targeting target transcripts (e.g., using primers targeting constitutive exon 7 and exon 8 in the second PCR) (see page 2030, column 1, last paragraph – column 2, paragraph 2; Figure 1).
Regarding claim 4
The method according to Sun et al., wherein capturing comprises PCR amplification (via second PCR) of one or more DNA library molecules with primer pairs (e.g., primers targeting constitutive exon 7 and exon 8) complementary to each of the one or more DNA library molecules, wherein the primer pairs comprise one primer comprising a complementary sequence to a target transcript sequence (e.g., exon 7 or exon 8 sequence) for each of the one or more DNA library molecules (see page 2030, column 2, paragraph 2; Figure 1).
Regarding claim 5
The method according to Sun et al., wherein capturing comprises PCR amplification (via second PCR) of one or more DNA library molecules specific for at least one subpopulation of single cells (which can be the whole population of single cells) (see page 2030, column 2, paragraph 2; Figure 1).
Regarding claim 16
The method according to Sun et al., further comprising sequencing the amplified library molecules (see page 2030, column 2, paragraph 2; Figure 1).
Regarding claim 17
The method according to Sun et al., wherein capturing comprises hybridization of DNA library molecules to oligonucleotides (e.g., primers targeting constitutive exon 7 and exon 8) specific for target transcript sequences and separating (as part of the second PCR or at the end of the second PCR) the oligonucleotides hybridized to the target transcript sequences from the library (see page 2030, column 2, paragraph 2; Figure 1), preferably, wherein hybridization is performed in solution (see page 2036, paragraph bridging columns 1-2); and/or wherein the method further comprises PCR amplification (via the second PCR) of hybridized library molecules (see Figure 1); and/or wherein the method further comprises sequencing the hybridized library molecules (see Figure 1).
Regarding claim 43
The method according to Sun et al., wherein the library is generated from a population of cells comprising cultured cells or a tissue sample (see page 2030, column 1, last paragraph; page 2032, column 1, paragraph 3; paragraph bridging pages 2035-2036).

12.	Claims 1, 3, 5, 32, 43 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macosko et al. (Cell 2015, 161:1202-1214).
Regarding claim 1
Macosko et al. teach a method of enriching barcoded constructs from a sequence library (e.g., library of barcoded STAMPs (single-cell transcriptomes attached to microparticles)) generated from a plurality of cells comprising capturing (via the “PCR” step as shown in Figure 2A using the barcoded STAMPs as templates) DNA library molecules from the library by targeting one or more cell-identifying barcodes (e.g., targeting cell-identifying barcodes via the “PCR handle” conjugated to the cell-identifying barcodes) and/or target transcripts (e.g., targeting via the “PCR handle” during the PCR step would indirectly target the target transcripts as well), preferably, wherein the method is a method of identifying a transcriptome from at least one single cell or a subpopulation of single cells, said method comprising enriching library molecules from the at least one single cell or subpopulation of single cells based on the one or more unique cell-identifying barcodes, wherein the targeted barcodes identify transcripts of single cells represented within the sequencing library (see Figures 1-2 and the corresponding description paragraphs).
Regarding claim 3
The method according to Macosko et al., comprising: a) capturing (via the “PCR” step as shown in Figure 2A using the barcoded STAMPs as templates) DNA library molecules from the library by targeting one or more target transcripts (e.g., indirectly targeting the target transcripts via the “PCR handle” during the PCR step); b) sequencing the captured DNA library molecules; c) identifying cell-identifying barcodes associated with the captured DNA library molecules; and d) capturing DNA library molecules from the library by targeting the identified cell-identifying barcodes (e.g., the DNA library molecules associated with each cell are captured via the distinct cell-identifying barcode associated with said cell during the step of organizing the sequence reads), whereby DNA constructs associated with single cells expressing one or more target transcripts are enriched (see Figure 2 and the corresponding description paragraphs).
Regarding claim 5
The method according to Macosko et al., wherein capturing comprises PCR amplification (e.g., the “PCR” step as shown in Figure 2A using the barcoded STAMPs as templates) of one or more DNA library molecules specific for at least one subpopulation of single cells (which can be the whole population of single cells (see Figure 2 and the corresponding description paragraphs).
Regarding claim 32
The method according to Macosko et al., wherein the method is a sequencing method for identifying a single cell transcriptome in at least one single cell or subpopulation of single cells within a population of cells comprising: a) enriching library molecules from a single cell RNA sequencing (scRNA-seq) library for at least one single cell or subpopulation of single cells, wherein the library molecules comprise cell-identifying barcodes; and b) sequencing the enriched library molecules, whereby gene expression is determined for the at least one single cell or subpopulation of single cells (see Abstract; Figures 1-2 and the corresponding description paragraphs).
Regarding claim 43
The method according to Macosko et al., wherein the captured library molecules are sequenced by pyrosequencing, single-molecule real-time sequencing, ion torrent sequencing, sequencing by synthesis (e.g., sequencing-by-synthesis using Illumina NextSeq 500. See page 1212, column 1, the paragraph under “Drop-Seq Procedure”), sequencing by degradation, sequencing by ligation, sequencing by hybridization, Sanger sequencing or by the use of a biological or a solid state nanopore; and/or wherein the sequencing of the captured library molecules comprises a sequencing depth greater than about 5000 reads per cell (see Figure 3 caption: “…sequenced to a mean read depth of 737,240 high-quality aligned reads per cell.”); and/or wherein the sequencing of the captured library molecules comprises a sequencing depth less than about 5000 reads per cell; and/or wherein the method further comprises counting the unique barcodes that are identified from sequencing of a single cell library or enriched single cell library as a measure of the number of cells that express a target transcript or subset of transcripts, wherein each unique barcode identifies a single cell; and/or wherein the library is a single cell RNA sequencing (scRNA-seq) library, preferably, wherein the single cell RNA sequencing library is generated by 3’ digital gene expression (DGE), SMART-seq2, SeqWell, droplet microfluidic barcoding, split and pool barcoding, or combinatorial indexing; and/or wherein the barcode is 10-20 nucleotides (e.g., 12 nucleotides) in length (see Figure 1); and/or wherein the library is generated from 50,000 cells or more and/or wherein transcripts that occur at a frequency of less than 1:108 to 1:109 in the library are identified; and/or wherein the single cell is a cell type that is present at a frequency of less than 1%-0.001%; and/or wherein the target transcript encodes a cytokine, a T cell receptor, a B cell receptor, a pathogen transcript, a chemokine, a circulating tumor cell marker, or a cell activation marker; and/or wherein the at least one single cell or subpopulation of single cells comprises a tumor cell, a T cell, a B cell, an NK cell, a cytokine-secreting cell, a dendritic cell, or a pathogen-infected cell; and/or wherein the library is generated from a population of cells comprising cultured cells, some or all of a tumor, a tissue sample, a bone marrow sample, or a blood sample (see page 1207, column 1, paragraph 2; page 1212, column 1).
Regarding claim 58
The method according to Macosko et al., wherein enriching, isolating or separating library molecules comprises the method according to claim 1 (see the rejection of claim 1 above).

13.	Claims 1, 3-5, 9, 13, 16-17, 32-33, 35, 38, 41, 43, 54 and 58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuels et al. (US 2012/0220494 A1).
Regarding claim 1
Samuels et al. teach, throughout the whole document, a method of enriching barcoded constructs from a sequence library generated from a plurality of cells (see paragraphs [0007], [0015]-[0016], [0025]-[0026] and [0125]) comprising capturing DNA library molecules from the library by targeting one or more cell-identifying barcodes and/or target transcripts (see paragraphs [0023], [0025]-[0026], [0125] and [0289]), preferably, wherein the method is a method of identifying a transcriptome from at least one single cell or a subpopulation of single cells (see paragraphs [0291]-[0293]), said method comprising enriching library molecules from the at least one single cell or subpopulation of single cells based on the one or more unique cell-identifying barcodes (see paragraphs [0125] and [0291]-[0293]), wherein the targeted barcodes identify transcripts of single cells represented within the sequencing library (see paragraphs [0125] and [0291]-[0293]).
Regarding claim 3
The method according to Samuels et al., comprising: a) capturing DNA library molecules from the library by targeting one or more target transcripts (see paragraphs [0006], [0023], [0025], [0125] and [0289]); b) sequencing the captured DNA library molecules (see paragraphs [0006] and [0028]); c) identifying cell-identifying barcodes associated with the captured DNA library molecules (see paragraphs [0006], [0015] and [0297]); and d) capturing DNA library molecules from the library by targeting the identified cell-identifying barcodes (see paragraphs [0006] and [0023]), whereby DNA constructs associated with single cells expressing one or more target transcripts are enriched (see paragraphs [0006], [0125] and [0291]-[0293]).
Regarding claim 4
The method according to Samuels et al., wherein capturing comprises PCR amplification of one or more DNA library molecules with primer pairs complementary to each of the one or more DNA library molecules, wherein the primer pairs comprise one primer comprising a complementary sequence to all or part of a cell-identifying barcode or a complementary sequence to a target transcript sequence for each of the one or more DNA library molecules (see paragraphs [0015], [0023], [0025]-[0026], [0125] and [0289]).
Regarding claim 5
The method according to Samuels et al., wherein capture comprises PCR amplification of one or more DNA library molecules specific for at least one single cell or subpopulation of single cells (see paragraphs [0015], [0023], [0025]-[0026], [0125] and [0289]), preferably, wherein PCR amplification comprises contacting the library with a 5' primer and a 3' primer, wherein the 5' primer or the 3' primer comprises a nucleotide sequence that is complementary to the unique barcode of a single cell from the at least one single cell or subpopulation of single cells; and amplifying the library molecules comprising the unique barcode of the single cell; thereby obtaining a plurality of transcripts from the single cell, more preferably, wherein (a) the 5' primer comprises a nucleotide sequence that is complementary to a 5' universal primer site contained in each library molecule and a nucleotide sequence that is complementary to the unique barcode and the 3' primer comprises a nucleotide sequence that is complementary to a 3' universal primer site contained in each library molecule; (b) the 5' primer comprises a nucleotide sequence that is complementary to a 5' universal primer site contained in each library molecule and the 3' primer comprises a nucleotide sequence that is complementary to a 3' universal primer site contained in each library molecule and a nucleotide sequence that is complementary to the unique barcode; (c) the 5' primer comprises a nucleotide sequence that is complementary to a 5' universal primer site different from the 5' universal primer site contained in each library molecule and a nucleotide sequence that is complementary to the unique barcode and the 3' primer comprises a nucleotide sequence that is complementary to a 3' universal primer site contained in each library molecule; or (d) the 5' primer comprises a nucleotide sequence that is complementary to a 5' universal primer site contained in each library molecule and the 3' primer comprises a nucleotide sequence that is complementary to a 3' universal primer site different from the 3' universal primer site contained in each library molecule and a nucleotide sequence that is complementary to the unique barcode, or preferably, wherein the library molecules are pair-end DNA constructs comprising a first priming site outside of a single cell barcode at one end of the construct and a second priming site at the other end of the construct, and wherein PCR amplification comprises a first primer specific for the first priming site and single cell barcode and a second primer specific for the second priming site (see the whole documents, e.g., paragraphs [0015], [0023], [0025]-[0026], [0125] and [0289]).
Regarding claim 9
The method according to Samuels et al., wherein at least one primer for amplification of DNA library molecules comprises a label, wherein amplification products may be separated from the library by capturing amplification products comprising the label, preferably, wherein the label comprises biotin, more preferably, wherein the separating of the labeled amplification product from the library comprises contacting the biotin-labeled amplification product with streptavidin, more preferably, wherein the streptavidin is conjugated to a bead (see paragraphs [0023]-[0024], [0268], [0275]-[0276] and [0283]).
Regarding claim 13
The method according to Samuels et al., wherein the library molecules (e.g., RNA. See paragraphs [0017], [0023]-[0025], [0139]-[0142], [0211], [0278] and [0285]) comprise uracil (i.e., RNA would necessarily comprise uracil).
Regarding claim 16
The method according to Samuels et al., further comprising sequencing the amplified library molecules (see paragraphs [0006] and [0028]).
Regarding claim 17
The method according to Samuels et al., wherein capture comprises hybridization of DNA library molecules to oligonucleotides specific for target cell-identifying barcodes or target transcript sequences; and separating the oligonucleotides hybridized to the target cell-identifying barcodes or target transcript sequences from the library, preferably, wherein hybridization is performed in solution; and/or wherein the oligonucleotides comprise a label, wherein DNA library molecules may be separated from the library by capturing hybridized DNA library molecules comprising the label, more preferably, wherein the label comprises biotin, more preferably, wherein the separating of the labeled oligonucleotide hybridized to the target library molecules comprises contacting the biotin-labeled oligonucleotide hybridized to the target library molecules with streptavidin, more preferably, wherein the streptavidin is conjugated to a bead; and/or wherein the method further comprises PCR amplification of hybridized library molecules; and/or wherein the method further comprises sequencing the hybridized library molecules (see paragraphs [0023]-[0024], [0268], [0275]-[0276] and [0283]).
Regarding claim 32
The method according to Samuels et al., wherein the method is a sequencing method for identifying a single cell transcriptome in at least one single cell or subpopulation of single cells within a population of cells (see paragraphs [0291]-[0293] and [0360]) comprising: a) enriching library molecules from a single cell RNA sequencing (scRNA-seq) library for at least one single cell or subpopulation of single cells, wherein the library molecules comprise cell-identifying barcodes (see paragraphs [0125], [0211], [0291]-[0293] and [0360]); and b) sequencing the enriched library molecules (see paragraphs [0006] and [0028]), whereby gene expression is determined for the at least one single cell or subpopulation of single cells (see paragraphs [0418] and [0420]).
Regarding claim 33
The method according to Samuels et al., further comprising step (a’) before step (a), wherein step (a’) comprises performing single cell RNA sequencing on a population of cells thereby generating a library of barcoded library molecules and a dataset comprising barcodes and natural sequences (see paragraphs [0289]-[0290] and [0326]-[0327]), wherein barcodes are identified for at least one single cell or subpopulation of single cells of interest from the population of cells (see paragraphs [0290]-[0293] and [0326]-[0327]), preferably, wherein the single cell RNA sequencing in step (a’) comprises deep sequencing of the library (see paragraphs [0028], [0326]-[0327] and [0403]).
Regarding claim 35
The method according to Samuels et al., wherein the at least one single cell or subpopulation of single cells comprises T cells, B cells, macrophages, neutrophils, dendritic cells, megakaryocytes, monocytes, basophils, or eosinophils and barcodes specific to T cells, B cells, macrophages, neutrophils, dendritic cells, megakaryocytes, monocytes, basophils, or eosinophils are enriched (see paragraph [0160]).
Regarding claim 38
The method according to Samuels et al., wherein the method is a sequencing method for identifying a single cell transcriptome in at least one single cell or subpopulation of single cells within a population of cells (see paragraphs [0291]-[0293] and [0360]), wherein the at least one single cell or subpopulation of cells express or lack expression of a subset of transcripts of interest (see paragraphs [0291]-[0293]) comprising: a) determining expression of the transcripts of interest in a single cell library from the population of cells, wherein the library molecules comprise cell-identifying barcodes (see paragraphs [0125] and [0291]-[0293]); b) identifying barcodes associated with expression or lack of expression of the transcripts of interest in the single cell library (see paragraphs [0006], [0015], [0291]-[0293] and [0297]); c) enriching library molecules comprising the cell-identifying barcodes associated with expression of the transcripts of interest from the single cell library (see paragraphs [0125] and [0291]-[0293]); and d) sequencing the enriched library molecules (see paragraphs [0006] and [0028]), whereby a single cell transcriptome is identified for at least one single cell or subpopulation of single cells expressing a subset of transcripts of interest (see paragraphs [0006], [0028], [0125] and [0291]-[0293]).
Regarding claim 41
The method according to Samuels et al., wherein the method is a method for isolating a transcriptome of a single cell from a library of transcripts (see paragraphs [0006], [0017], [0139] and [0291]-[0293]) comprising: providing a library of transcripts from a plurality of cells, with transcripts from each cell comprising a unique barcode (see paragraphs [0006], [0160] and [0291]); detecting and separating the transcripts comprising the unique barcode of the single cell (see paragraphs [0006], [0160] and [0291]); and sequencing the transcripts (see paragraphs [0006], [0028], [0160] and [0291]); wherein: (i) the library of transcripts is generated from 50,000 cells or more; (ii) transcripts that occur at a frequency of less than 1:108 to 1:109 in the library of transcripts are identified (see paragraphs [0006], [0291] and [0338]); or (iii) the single cell is a cell type that occur at a frequency of less than 1%-0.001% in the plurality of cells, preferably, wherein detecting and separating the transcripts comprising the unique barcode of the single cell comprises: isolating a target transcript from the library of transcripts (see paragraphs [0006] and [0291]); sequencing the barcode in the target transcript(s) (see paragraphs [0006], [0028] and [0291]); and amplifying the transcripts comprising the barcode of the single cell (see paragraphs [0006], [0028] and [0291]).
Regarding claim 43
The method according to Samuels et al., wherein the captured library molecules are sequenced by pyrosequencing, single-molecule real-time sequencing, ion torrent sequencing, sequencing by synthesis, sequencing by degradation, sequencing by ligation, sequencing by hybridization, Sanger sequencing or by the use of a biological or a solid state nanopore (see paragraph [0028]); and/or wherein the sequencing of the captured library molecules comprises a sequencing depth greater than about 5000 reads per cell, and/or wherein the sequencing of the captured library molecules comprises a sequencing depth less than about 5000 reads per cell; and/or wherein the method further comprises counting the unique barcodes that are identified from sequencing of a single cell library or enriched single cell library as a measure of the number of cells that express a target transcript or subset of transcripts, wherein each unique barcode identifies a single cell; and/or wherein the library is a single cell RNA sequencing (scRNA-seq) library (see Example 3), preferably, wherein the single cell RNA sequencing library is generated by 3' digital gene expression (DGE), SMART-seq2, SeqWell, droplet microfluidic barcoding, split and pool barcoding, or combinatorial indexing; and/or wherein the barcode is 10-20 nucleotides in length (see paragraph [0029]); and/or wherein the library is generated from 50,000 cells or more and/or wherein transcripts that occur at a frequency of less than 1:108 to 1:109 in the library are identified; and/or wherein the single cell is a cell type that is present at a frequency of less than 1%-0.001%; and/or wherein the target transcript encodes a cytokine, a T cell receptor, a B cell receptor, a pathogen transcript, a chemokine, a circulating tumor cell marker, or a cell activation marker; and/or wherein the at least one single cell or subpopulation of single cells comprises a tumor cell, a T cell, a B cell, an NK cell, a cytokine-secreting cell, a dendritic cell, or a pathogen-infected cell (see paragraph [0160]); and/or wherein the library is generated from a population of cells comprising cultured cells, some or all of a tumor, a tissue sample, a bone marrow sample, or a blood sample (see paragraphs [0007], [0138], [0169] and [0338]).
Regarding claim 54
The method according to Samuels et al., wherein the circulating tumor cell marker is selected from EpCAM, EphB4, EGFR, CEA, HER2, or MUC-1 (see paragraphs [0316]).
Regarding claim 58
The method according to Samuels et al., wherein enriching, isolating or separating library molecules comprises the method according to claim 1 (see the rejection of claim 1 above).
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 39 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Samuels et al. (US 2012/0220494 A1) as applied to claims 1, 3-5, 9, 13, 16-17, 32-33, 35, 38, 41, 43, 54 and 58 above, and further in view of Hacohen et al. (WO 2016/100977 A1).
Regarding claim 39
Samuels et al. teach the method of claim 1 as discussed above.  Samuels et al. further teach that the method is a method for identifying a barcode associated with transcripts from a single cell in a library of transcripts (see paragraphs [0231], [0291]-[0293] and [0360]) comprising: providing a library of transcripts from a plurality of cells, with transcripts from each cell comprising a barcode (see paragraphs [0160] and [0291]); contacting the library of transcripts with a labeled oligonucleotide that is complementary to a target transcript under conditions sufficient for the labeled oligonucleotide to hybridize with the target transcript (see paragraphs [0006], [0160], [0209], [0257] and [0291]); and separating the labeled oligonucleotide hybridized to the target transcript from the library of transcripts (see paragraph [0006]); thereby separating cell barcodes of cells (see paragraph [0006]), preferably, wherein the single cell is a T cell or a B cell (see paragraph [0160]).  Samuels et al. do not specifically disclose a target transcript encoding a specific T cell receptor or a specific B cell receptor.
However, Hacohen et al., disclose a target transcript encoding a specific T cell receptor or a specific B cell receptor (see the whole document, particularly paragraphs [0006], [00129]-[00130], [00149], [00165] and [00214]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Samuels et al. to include a target transcript encoding a specific T cell receptor or a specific B cell receptor, as previously taught by Hacohen et al., in order to provide a superior target transcript for identification with the barcode.  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Regarding claim 55
Samuels et al. teach the method of claims 1 and 43 as discussed above.  Samuels et al. do not specifically disclose a target transcript encoding a cell activation marker selected from CD154, CD137, CD134, CD278, or CD69.
However, Hacohen et al., disclose a target transcript encoding a cell activation marker selected from CD154, CD137, CD134, CD278, or CD69 (see the whole document, particularly paragraphs [00118], [00173]-[00174] and [00214]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Samuels et al. to include a target transcript encoding a cell activation marker selected from CD154, CD137, CD134, CD278, or CD69, as previously taught by Hacohen et al., in order to provide a superior target transcript for identification with the barcode.  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Conclusion
17.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1675